Citation Nr: 1708758	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  11-21 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for a laceration of the left index finger.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1968 to February 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2013, the Board remanded the case to schedule the Veteran for the requested Travel Board hearing.  In August 2013, the Veteran testified at a Travel Board hearing at the RO in Winston-Salem, North Carolina before the undersigned.  Once the case was returned to the Board, it was remanded in May 2014 for additional evidentiary development, and it has been returned to the Board for appellate review.

Since the case was re-certified to the Board in September 2014, additional VA treatment records have been obtained and associated with the record, which the Veteran's representative waived initial Agency of Original Jurisdiction (AOJ) review in a November 2016 written brief.


FINDING OF FACT

For the entire rating period, the Veteran's service-connected left index finger has not been manifested by instability, pain, soft tissue damage, surface area of 144 square inches or greater, gap of more than one inch, extension limited by more than 30 degrees, or paralysis of the median nerve. 


CONCLUSION OF LAW

The criteria for entitlement to a compensable rating for a laceration of the left index finger have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.327, 4.1, 4.2, 4.3, 4.118, Diagnostic Code 7804 (2016); 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2016); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim to include where warranted by law, and affording the claimant VA examinations, VA medical opinions, and a hearing before the Board.  38 U.S.C.A. §§ 5103, 5103A.  In fact, a negative response pursuant to the request for any records from the Social Security Administration was obtained and associated with the record in July 2016.

With regard to the August 2013 hearing, the Veterans Law Judge, the Veteran, and the representative identified the issue on appeal and engaged in a discussion as to substantiation of the claim.  Specifically, the Veterans Law Judge gave the Veteran the opportunity to discuss his complaints regarding the laceration of the left index finger.  The actions of the Veterans Law Judge supplemented the duty to notify and assist and complied with any related duties owed during a hearing.  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary. 

There is no objective or subjective evidence indicating that there has been a material change in the severity of the Veteran's service-connected laceration of the left index finger on appeal since he was last examined in June 2014.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95; 60 Fed. Reg. 43186 (1995).  There is no evidence that additional records have yet to be requested.  There was also substantial compliance with the May 2013 and May 2014 remand directives.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, such as for the service-connected laceration of the left index finger, in this case, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In a March 2008 VA rating decision, service connection for laceration of the left index finger was granted.  The AOJ explained that service treatment records documented the Veteran suffered a lap laceration to the knuckle of his left index finger while serving as a cook during active service.  The Veteran was assigned a noncompensable (0 percent) disability rating effective for the entire rating period from November 13, 2007.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.  In March 2010, the Veteran requested a higher rating for this service-connected disability because it had worsened.

The Board considers whether a compensable rating for laceration of the left index finger is warranted at any time since the date of claim on March 24, 2010.

Diagnostic Code 7804 provides compensable ratings from 10 percent to 30 percent for scar(s) that are unstable or painful.  38 C.F.R. § 4.118.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Diagnostic Code 7804, Note (1).

At the May 2010 VA examination through QTC Medical Services, the Veteran reported constant localized pain in the left index finger.  He described the pain as squeezing, aching, oppressing, and cramping, it is exacerbated by physical activity, and he can function during the pain with medication.  Upon clinical evaluation, the examiner documented the service-connected scar was not painful on examination and there was no skin breakdown.

In the July 2011 substantive appeal, VA Form 9, the Veteran reported experiencing, in part, pain on a weekly basis.

At the June 2014 VA Disability Benefits Questionnaire (DBQ) examination for scars/disfigurement, the Veteran reported a decreased sensation at the dorsal aspect of the left index finger at the site of the scar.  Specifically, he reported being cold-intolerant at the distal left index finger and that he uses gloves when the temperature dips into the low 50s due to burning pain at the site.  The Veteran denied continuous pain, painful movement, and pain beyond what is experience with temperatures at the left index finger.  Upon clinical evaluation, the examiner documented the service-connected scar was not painful or unstable, and concluded no residuals of the scar were identified.

Review of VA treatment records during the appeal period since March 2010 are silent for any reported pain or instability from the service-connected scar on appeal.

The Board has considered the Veteran's reported history of symptomatology related to this service-connected scar pursuant to seeking VA compensation benefits.  He is competent to report symptoms and observations, such as pain, because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, his statements do not rise to a level of competency to identify the specific level of impairment according to the appropriate diagnostic code and relevant rating criteria, such as pain and instability from the scar.  In this case, such competent evidence concerning the nature and extent of the Veteran's scar has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reports of worsened symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

After review of the pertinent evidence of record, as discussed above, the Board finds that the most probative evidence of record does not show the Veteran's service-connected laceration of the left index finger has been manifested by instability or pain at any time during the appeal period since March 2010.  As such, a compensable rating is not warranted under Diagnostic Code 7804.  

Next, the Board considers whether a compensable rating is warranted under any other diagnostic code relevant to the service-connected disability on appeal.

Diagnostic Code 7800 is not applicable in this case as it provides ratings for scars of the head, face, or neck.  38 C.F.R. § 4.118.  In this case, the service-connected scar is located on the Veteran's left index finger.

Diagnostic Code 7801 provides compensable ratings from 10 percent to 40 percent for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear.  Id.  A deep scar is one associated with underlying soft tissue damage.  Id. at Diagnostic Code 7801, Note (1).  In this case, the May 2010 VA QTC examiner documented no underlying tissue damage of the Veteran's left index finger.  The June 2014 VA examiner documented the Veteran did not have soft tissue of either hand, including thumb and fingers.  Moreover, review of the Veteran's lay statements and VA treatment records are silent for any indications of underlying soft tissue damage of the laceration of the left index finger.

Diagnostic Code 7802 provides a 10 percent disability rating, the maximum available, for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear and measures an area of 144 square inches (929 square centimeter) or greater.  38 C.F.R. § 4.118.  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Diagnostic Code 7802, Note (1).  In this case, the May 2010 VA QTC examiner measured the service-connected laceration of the left index finger as 1 by 0.1 centimeter.  The June 2014 VA examiner measured the service-connected scar as 1 by 0.5 centimeter with an approximate total area of 0.5 square centimeter.

Diagnostic Code 7805 provides that scars, other (including linear scars) and other effects of scars be evaluated under diagnostic codes 7800, 7801, 7802, and 7804.  Any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800-04 are to be evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.118.

Diagnostic Code 5229 denotes limitation of motion for the index or long finger.  38 C.F.R. § 4.71a.  A 10 percent disability rating, the maximum available, is warranted for a gap of one inch (2.5) centimeter or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Id.  

Diagnostic Code 8515 denotes paralysis of the median nerve.  38 C.F.R. § 4.124a.  Compensable ratings from 10 percent to 40 percent are warranted for degrees of incomplete paralysis and 60 percent, the maximum available, is warranted for complete paralysis.   

At the May 2010 VA QTC examination, the Veteran reported difficulty gripping with the left hand.  Nevertheless, upon physical evaluation, the examiner noted the service-connected scar did not limit the Veteran's motion and there was no limitation of function due to the scar.  It was noted the Veteran can tie shoelaces, fasten buttons, and pick up a piece of paper and tear it without difficulty.  The Veteran's left hand strength was within normal limits.  There were no findings of ankylosis of the left index finger, and the Veteran demonstrated full range of motion of the left index finger before and after repetitive testing.  The examiner concluded the left index finger joint was not additional limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Moreover, x-ray results of the left hand were within normal limits.

In the July 2011 substantive appeal, VA Form 9, the Veteran reported experiencing the following on a weekly basis: inflammation, pain, limitation of motion, abnormal movement, weakness, tenderness, redness, heat, and abnormal range of motion.  He also reported having difficulty fastening buttons and that he wears cowboy boots to avoid shoe laces.

At the August 2013 Board hearing, the Veteran reported he had to hold his left index finger straight during the hearing and that the finger did not bend.  He reported having trouble with fine motor skills, such as fastening buttons, writing, and tying his shoes.  The Veteran and his representative also clarified that it was not the service-connected scar, but rather the residuals associated with the scar, to include nerve damage, that warrants a compensable rating.  

At the June 2014 VA DBQ examination for scars/disfigurement, the Veteran reported using his left hand to write, but adapts by leaving the left index finger passive against the pen due to lack of range of motion.  The Veteran was also afforded a VA DBQ examination for hand and finger conditions.  The Veteran reported worsened pain at the left index finger with colder weather which he adapts with using gloves.  Upon clinical evaluation, the Veteran demonstrated limitation of motion of the left index finger, specifically a gap less than 1 inch (2.5 centimeter) without any findings of limitation of extension, painful motion, or ankylosis.  X-ray results also revealed degenerative changes with minimal nonspecific particular calcification of the second DIP joint.  The VA examiner rendered a diagnosis of degenerative joint disease (DJD) of the left hand and concluded the following:

[The] Veteran had variable results during testing of range of motion and strength which could be attributed to lack of effort and renders the results of the examination unreliable.  The Veteran had 5/5 strength in individual testing of left index finger testing, but upon grip strength testing, the Veteran did not flex his left index finger during multiple tests.  During flexion testing of the left index finger to the palmer crease the Veteran had variable response.  Several attempts resulted in improved position with successful touching of the palm with the left index finger tip.  The position of the finger tip was slightly proximal to the palmer crease.  With near full flexion it would appear the Veteran's functionality of the left index finger to be near normal.

Following both clinical evaluations, the VA DBQ examiner concluded the following:

The Veteran was found to have no objective evidence of neurologic residuals from the active duty finger laceration.  The Veteran had intact sensation to monofilament testing of the left index finger.  Vibratory and cold senses were intact.  There was no muscle atrophy.  It is noted the Veteran reported some decreased sensation over and near the scar location on the dorsal aspect of the distal interphalangeal [DIP].  Circulation to the left and right fingers was adequate with symmetric with warmth palpated across all fingers, and color [was] normal at the left index finger.

The Veteran had decreased range of motion at the left index finger DIP joint.  [sic]  This range of motion limitation observed during testing was minimal.  Testing results were variable, rendering these measurements unreliable.  The minimal range of motion deficit which may exist are attributed to his DJD.  DJD is an interval finder for this Veteran and is not attributed to the active duty scar/laceration.

The Board acknowledges that the range of motion testing results from the June 2014 VA DBQ examination report are adequate because the examiner fully explained why such results were unreliable in this case, yet lacks probative value to show a gap of more than one inch or extension limited by more than 30 degrees to warrant a compensable rating for limitation of motion of the index finger under Diagnostic Code 5229.  See Wood v. Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993) (regarding a veteran's responsibilities to assist in the development of his/her appeal).  As a result, the Board finds that the May 2010 VA examination report provides the most probative evidence regarding the Veteran's range of motion of the left index finger during the appeal period.

Review of VA treatment records during the appeal period since March 2010 are silent for any reported soft tissue damage, limitation of motion, or neurological symptomatology from the service-connected scar on appeal.

Again, the Board has considered the Veteran's reported history of symptomatology related to this service-connected scar pursuant to seeking VA compensation benefits.  He is competent to report symptoms and observations, such as difficulty gripping, fastening buttons, writing, and tying shoe laces, as well as pain, limited motion, abnormal movement, weakness, tenderness, heat because this requires only personal knowledge as it comes through ones senses.  Layno, 6 Vet. App. at 470.  However, his statements do not rise to a level of competency to identify the specific level of impairment according to the appropriate diagnostic codes and relevant rating criteria, such as soft tissue damage, limitation of motion, or paralysis of the median nerve from the scar.  In this case, such competent evidence concerning the nature and extent of the Veteran's scar has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective reports of worsened symptomatology.  See Cartright, 2 Vet. App. at 2.

After review of the pertinent evidence of record, as discussed above, the Board finds that the most probative evidence of record does not show the Veteran's service-connected laceration of the left index finger has been manifested by soft tissue damage, surface area of 144 square inches or greater, gap of more than one inch, extension limited by more than 30 degrees, or paralysis of the median nerve at any time during the appeal period since March 2010.  As such, a compensable rating is not warranted under Diagnostic Codes 7801, 7802, 5229, or 8515.  

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have also been considered, whether or not they were raised by the Veteran.  Schafrath, 1 Vet. App. at 595.  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's scar was so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis at any time during the appeal period.  See 38 C.F.R. § 3.321(b)(1).

A comparison between such level of severity and symptomatology of the Veteran's assigned noncompensable evaluation for the appeal period with the established criteria found in the rating schedule shows that the rating criteria does reasonably describe the Veteran's disability level and symptomatology for laceration of the left index finger for which service connection is in effect.  See 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805; 38 C.F.R. § 4.71a, Diagnostic Code 5229; and 38 C.F.R. § 4.124a, Diagnostic Code 8515.  Throughout the course of the appeal, the Veteran's medical history includes difficulty gripping, fastening buttons, writing, and tying shoe laces, as well as pain, limited motion, abnormal movement, weakness, tenderness, and heat.

Because the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability pictures are contemplated by the Rating Schedule, such that the assigned noncompensable schedular evaluation is, therefore adequate, and no referral is required.  Thun v. Peake, 22 Vet. App.111, 115-16 (2008); VAOPGCPREC 6-96 (August 16, 1996).  The evidence does not show anything unique or unusual about the Veteran's scar that would render the schedular criteria inadequate. 
Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected scar under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Specifically, the first element of Thun has not been met, and thus, the required elements for extraschedular referral have not been satisfied.  See Anderson v. Shinseki, 22 Vet. App. 423, 427 (2009) (clarifying that although the Court in Thun identified three "steps," they are, in fact, necessary "elements" of an extraschedular rating).  

The Board has considered the possibility of staged ratings and finds that the noncompensable schedular rating for the scar on appeal has been in effect for the appropriate period on appeal.  Accordingly, any additional staged ratings are inapplicable.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, there is no showing that this holding is pertinent to the instant case.  This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.  Consequently, on this record, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1) for the scar.

Lastly, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is currently before the AOJ and was deferred in the October 2016 VA rating decision, thus, it is not addressed in this decision.  It has also not been raised by the record as part of the current issue under appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  









ORDER

Entitlement to a compensable rating for a laceration of the left index finger is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


